Case 1:07-cr-00167-JMS-KPF Document 99 Filed 11/13/20 Page 1 of 2 PageID #: 530
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA                                    Case No. 1:07-cr-00167-JMS-KPF

                                                             ORDER ON MOTION FOR
 v.                                                          SENTENCE REDUCTION UNDER
                                                             18 U.S.C. § 3582(c)(1)(A)
 ROBERT JONES                                                (COMPASSIONATE RELEASE)


       Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

☒ GRANTED. The defendant's previously imposed sentence of imprisonment of 300 months is

reduced to time served as of November 18, 2020. The term of supervised release remains 10 years.

       ☒The defendant must provide the complete address where the defendant will reside upon

       release to the probation office in the district where the defendant will be released.

       ☒ The defendant's previously imposed conditions of supervised release as set forth in the

       judgment of October 30, 2008, are unchanged except as follows: Defendant is ORDERED

       to comply with any period of quarantine due to the COVID-19 pandemic as directed by

       medical staff and/or any state or local health authority.
Case 1:07-cr-00167-JMS-KPF Document 99 Filed 11/13/20 Page 2 of 2 PageID #: 531
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



☒ OTHER:

The Bureau of Prisons is ordered to release the defendant by 4:00 p.m. on November 18, 2020.

The defendant's USM Number is 08770-028. Counsel for the United States is ordered to transmit

this Order to the defendant's custodian no later than November 17, 2020.

       IT IS SO ORDERED.




             Date: 11/13/2020




Distribution:

All Electronically Registered Counsel
